ON APPELLANT’S MOTION FOR REHEARING.
DAVIDSON, Judge.
Attracted by the rate of speed the appellant was driving his automobile, as also by the license plates, two highway patrolmen, with whom an agent of the liquor control board was riding, stopped appellant and asked to see his operator’s license. Appellant got out of the automobile and, as he did so, the officers saw in the car a case of twenty-four pints of whisky. A further search of the automobile revealed another case of whisky in the trunk of the car.
We remain convinced that the testimony relative to the finding of the whisky in appellant’s automobile was not the result of an illegal search.
The officers were authorized to stop appellant for an infraction of the laws regulating operation of motor vehicles and to inspect his operator’s license. The finding of the first case of *130whisky was not. the result of a search of the car, being open to view of the officers.
We remain convinced that reversible error is not reflected. Appellant’s motion for rehearing is overruled.
Opinion approved by the court.